IN THE SUPREME COURT OF THE STATE OF NEVADA


                       KAYLA R. HAUN, AN INDIVIDUAL,                          No. 82913
                                          Appellant,
                                    vs.
                       LITTLE CAESAR ENTERPRISES, INC.,
                       A MICHIGAN CORPORATION,                                   FILE
                                          Respondent.
                                                                                 MAY 0 2 2022
                                                                               EUZABETH A. BROWN
                                                                             CLERIÇPFNPRELIE COURT
                                                                            BY     • 1
                                                                                         CLEHK   ..



                                           ORDER DISMISSING APPEAL

                                  Pursuant to the stipulation of the parties, and cause appearing,
                      this appeal is dismissed. The parties shall bear their own costs and attorney
                      fees. NRAP 42(b).
                                  It is so ORDERED.


                                                                 CLERK OF THE SUPREME COURT
                                                                 ELIZABETH A. BRO

                                                                 BY:


                      cr:   Hon. Eric Johnson, District Judge
                            Janet Trost, Settlement Judge
                            Isso & Associates Law Firm, PLLC
                            Wood, Smith, Henning & Berman, LLP/Las Vegas
                            Lathrop GPM LLP
                            Eighth District Court Clerk




 SUPREME COURT
          OF
       NEVADA


CLERK'S ORDER

 (01   1947   4a9m.